Citation Nr: 1243049	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  06-02 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a disability of the cervical spine. 

2.  Entitlement to service connection for a disability of the lumbar spine. 

REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1973 to December 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2004 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2009, the Veteran appeared at a hearing before the Board.  The Veterans Law Judge who presided over the hearing has since retired.  The Veteran was provided the opportunity to request a new hearing before a Veterans Law Judge who would decide the appeal, but there is no record of response from the Veteran. Therefore, the Board will proceed with appellate review. 

In September 2009, the Board remanded the claims for further development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In May 2011, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration.  In August 2011, the Veteran and his representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument, which the Veteran did in the form of lay statements.  








FINDINGS OF FACT

1.  A disability of the cervical spine, degenerative disc disease and degenerative joint disease, was not affirmatively shown to have had onset during service; degenerative joint disease of the cervical spine as a chronic disease was not manifested to a compensable degree within one year after the separation from service; and a cervical spine disability, degenerative disc disease and degenerative joint disease, is not otherwise related to an injury, disease, or event in service. 

2.  A disability of the lumbar spine, degenerative disc disease and degenerative joint disease, was not affirmatively shown to have had onset during service; degenerative joint disease of the lumbar spine as a chronic disease was not manifested to a compensable degree within one year after the separation from service; and a lumbar spine disability, degenerative disc disease and degenerative joint disease, is not otherwise related to an injury, disease, or event in service. 


CONCLUSIONS OF LAW

1.  A disability of the cervical spine, degenerative disc disease and degenerative joint disease, was not incurred in or aggravated by service; and degenerative joint disease of the cervical spine, may not be presumed to have been incurred during service as a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.   A disability of the lumbar spine, degenerative disc disease and degenerative joint disease, was not incurred in or aggravated by service; and degenerative joint disease of the lumbar spine, may not be presumed to have been incurred during service as a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by letters, dated in March 2004, in June 2004, and in July 2006. The notice included the type of evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.




The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  The VCAA notice included the general provisions for the effective date of a claim and for the degree of disability assignable. 

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim). 

As for the timing of the VCAA notice, to the extent there was pre-adjudication VCAA notice, the timing complied with Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice).  To the extent the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claims were readjudicated, as evidenced by the supplemental statement of the case, dated in November 2010.  Mayfield v. Nicholson, 499 F.3d 1317   (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records, VA records, and private medical records. 






The Veteran was afforded a VA examination in August 2006 and a VHA opinion was obtained in August 2011.  As the reports of the examiners are based on medical history and the significant facts of the case, and as the VA examiners applied medical principles to the facts of the case, the VA examination and VHA opinion are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) (The guiding factors to be used by the Board in evaluating the probative value of medical opinion are the opinion is based upon sufficient facts or data, the opinion is the product of reliable principles and methods, and the expert has applied the principles and methods reliably to the facts of the case.). 

A the hearing in July 2009, the Veteran was assisted by an accredited representative and the representative and the Veterans Law Judge asked questions to ascertain the extent of any in-service injury and whether the Veteran's current disabilities were related to service.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (under 38 C.F.R. § 3.103(c)(2), in a hearing VA has the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.)  

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110 (wartime service) and § 1131 (peacetime service). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110 and 1131 as implemented in 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

If a Veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including arthritis or degenerative joint disease, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Washington v. Nicholson, 19Vet. App. 362, 366-67 (2005). 






"Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  The probative value or weight of the evidence means does the evidence tend to prove a material fact.  Washington v. Nicholson, 19Vet. App. 362, 369 (2005).    

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts

The service treatment records show that in July 1975 the Veteran complained of pain in the scapular area, when turning his head from left to right.  The impression was muscular strain.  In December 1975, the Veteran was in a vehicle accident, hitting the windshield with his forehead and he suffered contusions and lacerations of the head.  In January 1977, the Veteran complained of neck pain after he was hit on the top of his head by a tank door.  [Later in January 1983, the Veteran clarified that he hit his head on an engine cover of an armored personnel carrier].  In November 1977 on separation examination, the Veteran denied recurrent back pain.  There was no complaint or history of pain in the cervical spine.  The spine was clinically evaluated as normal.  

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of an abnormality of the lumbar spine. 

After service in January 1983 private medical records show that the Veteran complained of right-sided neck pain.  History included treatment in October 1980 and in December 1982.  The diagnosis was right cervical myofascitis, which was not considered disabling.  



In a statement in January 1983, the Veteran stated that in 1977 he was working on a armored personnel carrier and a crane was holding up the engine cover, when the engine cover fell and hit him in the head, knocking him to the ground.  He stated that he went to sickbay and he was released to go back to work.  The Veteran stated that after the accident his back felt compressed and sore. 

On VA examination in February 1983, the Veteran complained of neck and back pain.  Physical examination showed full range of motion of the neck.  The rest of the examination was normal.  The diagnosis was minor head injury without loss of consciousness without apparent residual problems.  

Private medical records show that in June 1985 the Veteran complained of pain and stiffness in the neck and back.  In November 1986 he complained of lower back pain.  In July 1988 he complained of neck and upper back pain.  In September 1989, acute cervical strain and acute back strain were documented.  

VA records show that in November 1987 the Veteran gave a history of back pain.  

Private medical records show that in December 1991 the Veteran complained that his "back give out" pushing a 1800 pound at work.  History included similar injuries.  The assessment was thoracic strain, which was resolving by January 1992.  In December 1992 and in January 1993, the Veteran complained of back pain.  History included a previous compression-type injury.  X-rays were negative and the impression was back strain.  From May 1995 to May 1996, from November 1997 to December 1997, and from June 1999, the Veteran received chiropractic treatment for upper and lower back pain.  

VA records show that in March 2003 the Veteran complained of pain and stiffness in the cervical and lumbar segments of the spine.  History included an accident in service when the Veteran was hit in the head and knocked to the ground.  




The pertinent findings were degenerative disc disease of the cervical spine by X-ray and a normal lumbar spine by X-ray.  In December 2003, the Veteran was evaluated for continuing back pain.  The impression was lumbar disc disease. 

In April 2004, M.F, CMT, stated that the Veteran suffered a blow to the head during service, which resulted in traumatic degeneration of the vertebrae and that the Veteran has had chronic back pain since service.  

VA records show that in October 2005 history included a neck injury in 1977 and episodes of neck pain since then. 

On VA examination in August 2006, after a review of the Veteran's file, the VA examiner stated that X-ray findings of the spine were age compatible and that there was nothing to indicate old trauma.  The diagnoses were degenerative joint disease of the spine and chronic low back pain of unknown etiology.  The VA physician expressed the opinion neck pain and low back pain were not caused by or the result of service.  

The VA physician explained that the incident in January 1977 when the Veteran complained of neck pain after he was hit on the head was not a serious injury as shown by the evaluation and there were no ongoing symptoms after the injury or on separation examination.  The VA physician also stated that there was no significant back pain during service, including at separation from service, and that the current X-rays showed no evidence of traumatic degenerative joint disease.

In a statement in July 2006, the Veteran's father stated that the Veteran's neck and back problems bothered him since service and that after service the Veteran left his job as a roofer because of neck and back problems. 

In a statement in August 2006, the Veteran's brother stated that when they worked together the Veteran had neck and back problems, resulting from an injury in service. 

VA records show that in 2007 and 2009 the Veteran was on pain medication for neck pain and back pain.  In January 2009 X-ray showed degenerative changes throughout the lumbar spine. 

In July 2009, the Veteran's former supervisor stated that in 1991 the Veteran experienced an exacerbation of an injury in service, while pushing a cart.  He recalled that the Veteran was hesitant to report the injury because it was preexisting condition from being hit in the head while working on a vehicle in service. 

In July 2009, the Veteran testified that he had three major incidents in service, affecting his neck and back, namely, rappelling out of a helicopter and his line caught and snapped his head back, hitting his head on the windshield in vehicle accident, and being struck on the head with the engine cover from an armored personnel carrier.  The Veteran stated that X-rays were not done and he dealt with the subsequent neck and back pain with over-the-counter medication.  After service, the Veteran stated that he did not recall being seen by a physician from 1977 to 1980, but he has been seen almost every year since 1983.  

In April 2010, J. D., DO, after recounting the Veteran's history of snapping his neck in rappelling from a helicopter, striking his head on the windshield in vehicle accident, and being struck on the head with the engine cover, expressed the opinion it was at least as likely that the injuries contributed to the Veteran's overall pain. 

In August 2011, the Board asked a VHA expert the following questions:  

What are the musculoskeletal diagnoses for the current chronic neck and back disabilities?

For each current chronic neck and back disability, is it at least as likely as not (50 percent or better probability) that such is causally related to complaints or findings noted in service or is otherwise related to service?




After reviewing the Veteran's history and the significant facts of the case as summarized above, the VHA expert stated that the Veteran has degenerative changes of the cervical spine, and while the Veteran had contusions and strains in service the symptoms resolved without residuals, the current cervical spine degenerative changes are not due to service. 

In February 2012, the Board obtained an amended opinion from the VHA expert on the current low back disability.  The VHA stated that the degenerative changes of the lumbar spine by X-ray in 2009 were consistent with the Veteran's age and activity level.  The VHA expert then expressed the opinion that it was less likely as not that the degenerative changes of the lumbar spine were associated with any injury in service. 

Analysis

The Veteran asserts that his current disabilities of the cervical and lumbar segments of the spine are the result of injuries in service.  

38 C.F.R. § 3.303(a) (Affirmatively Showing Inception in Service)

On the basis of the service treatment records alone, in July 1975 the Veteran complained of pain in the scapular area, when turning his head from left to right.  The impression was muscular strain.  In December 1975, the Veteran was in a vehicle accident, hitting the windshield with his forehead and he suffered contusions and lacerations of the head.  In January 1977, the Veteran complained of neck pain after he was hit on the top of his head by a tank door.  [Later in January 1983, the Veteran clarified that he hit his head on an engine cover of an armored personnel carrier].  






But the current disabilities of the cervical and lumbar segments of the spine, degenerative disc disease and degenerative joint disease, (also hereafter referred to as disabilities of the cervical and lumbar segments of the spine) were not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

As the Veteran had pain in the scapular area associated with muscular strain, as he hit his forehead on a windshield and suffered contusions and lacerations of the head, and as he had neck pain after he was hit on the top of his head, resulting from injuries, which were observed or noted in service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.

38 C.F.R. § 3.303(b) (Chronicity)

For the showing of a chronic disability in service there is required a combination of manifestations sufficient to identify the disability and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 497 (1997) (chronicity requires evidence that the disability was present in service and the same condition currently exists, such evidence must be medical, unless the disability is one under case law that is capable of lay observation.). 

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify the conditions that currently exist, namely, disabilities of the cervical and lumbar segments of the spine and as there was insufficient observation to establish chronicity at the time, on the basis of a single entry for each injury and as there was no complaint, finding, history, treatment, or diagnosis of an abnormality of the lumbar spine, and as on separation examination there was no complaint or history of pain in the cervical spine and as the Veteran denied recurrent back pain and as the spine was clinically evaluated as normal, chronicity in service is not adequately supported by the evidence of record.  


As chronicity in service is not adequately supported, service connection may still be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b).  

38 C.F.R. § 3.303(b) (Continuity of Symptomatology)

Although the current disabilities of the cervical and lumbar segments of the spine were not affirmatively shown to have been present in service, the Veteran did sustain injuries associated with muscle strain and pain in the upper back and cervical spine.  

Establishing service connection based on continuity of symptoms requires (1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  See Savage, 10 Vet. App. at 494-97 (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service); see Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (continuity of symptoms requires evidence of a nexus between the current disability and the postservice symptoms, which are identical to the symptoms that began in service). 

While the current disabilities of the cervical and lumbar segments of the spine were not affirmatively shown to be present in service and the evidence is insufficient to establish chronicity during service, the Veteran is competent to describe symptoms of neck pain and back pain in service and since service.  See 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); 




see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses).  To this extent, the Veteran's lay statements and testimony of neck pain and back pain since service is competent evidence of postservice continuity of symptomatology.   

Also the statements by the Veteran's father and his brother that the Veteran had neck and back problems since service and after service support the Veteran's assertion of continuity.  Layno, 6 Vet. App. 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses). 

But as it does not necessarily follow that there is a relationship between the current disabilities of cervical and lumbar segments of the spine and the continuity of symptomatology that the Veteran avers, medical evidence is required to demonstrated such a relationship, unless such a relationship is one to which the Veteran as a lay person is competent.  See Savage, 10 Vet. App. at 494-97 (establishing service connection based on continuity of symptoms requires medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology).

The Veteran essentially states that his current disabilities of cervical and lumbar segments of the spine are continuations of the neck pain and back pain in service, which were the result of injuries, which is an expression of a causal relationship between the current disabilities and continuity of symptoms.  As the statement is an inference based on facts, it is an opinion rather than a statement of fact.  






The Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). And the Veteran as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The question then is whether the Veteran as a lay person is competent to offer an opinion on the causal relationship or nexus between the current disabilities of the cervical and lumbar segments of the spine and the postservice symptomatology.  

The current disabilities of the cervical and lumbar segments, degenerative disc disease and degenerative joint disease, are not conditions under case law that has been found to be capable of lay observation and it are not simple medical conditions, because the disabilities cannot be identified or diagnosed by the Veteran as a lay person based on mere personal observation, that is, the disabilities cannot be perceived through the senses, for example, by visual observation, and therefore the disabilities are simple medical conditions.

As the disabilities are not conditions that can be identified based on personal observation, either by case law or as a simple medical condition, and any inference based on what is not personally observable cannot be competent lay evidence.  

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between the current disabilities of cervical and lumbar segments of the spine and the continuity of symptoms that the Veteran avers. 






For this reason, the Veteran's lay opinion is not competent evidence of a causal relationship or nexus between the current disabilities and the postservice symptomatology.  Since the Veteran's lay opinion is not competent evidence, the Veteran's opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim based on continuity of symptomatology. 

Although service connection is not established either by chronicity or by continuity of symptomatology on the basis of lay evidence under 38 C.F.R. § 3.303(b), service connection may still be established based on an initial diagnosis after service under  38 C.F.R. § 3.303(d).

38 C.F.R. § 3.303(d) (Disability First Diagnosed after Service)

As previously explained the current disabilities of cervical and lumbar segments of the spine are not conditions under case law that have been found to be capable of lay observation and the disabilities are not simple medical conditions, capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is needed to substantiate the claims.   

Where, as here, there is a question of the presence or a diagnosis of the disabilities, which are not capable of lay observation by case law, and the disabilities are not simple medication conditions under Jandreau for the reason expressed, to the extent the Veteran's lay statements are offered as proof of the presence of the current disabilities in service and since service and before March 2003 (X-ray evidence of degenerative disc disease of the cervical spine) and August 2006 (X-ray evidence of degenerative joint disease of the cervical) and December 2003 (an impression of lumbar disc disease) and January 2009 (X-ray evidence of degenerative joint of the lumbar spine), he Veteran's lay statements are not competent evidence, and the statements are not admissible as evidence, that is, the Veteran's lay statements are not to be considered as competent evidence favorable to the claim.


And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to identify the presence or diagnosis of the current disabilities of the cervical and lumbar segments of the spine, degenerative disc disease and degenerative joint disease.

Also no medical professional had diagnosed the current disabilities of the cervical and lumbar segments of the spine before 2003, well beyond the one-year presumptive period for a chronic disease such as degenerative joint disease or arthritis under 38 C.F.R. §§ 3.307 and 3.309.  

As for the remainder of the lay evidence, to the extent the Veteran asserts a causal relationship between his current disabilities and injuries in service, the assertion constitutes the Veteran's opinion, but such an opinion would require specialized education, training, or experience, which has not been factually established.  For this reason, the Veteran's lay opinion is not competent evidence and is not admissible as evidence favorable to claim under 38 C.F.R. § 3.303(d). 

As the Veteran's statements are not competent evidence, the Board need not address credibility.

The Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1377.   The Veteran has submitted medical evidence on the question of a causal relationship or nexus between the current disabilities and the in-service injuries, which will be addressed under the heading "Medical Evidence." 

Medical Evidence 

As the Veteran's lay evidence is not competent evidence on the questions of either a diagnosis or causation, applying 38 C.F.R. § 3.303(b) and (d), the Board looks to the medical evidence.  


Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

There is competent medical evidence in favor of and against the claim, consisting the opinions of private medical professionals and a VA examiner and a VHA expert, who are qualified by education, training, or experience to diagnosis a medical condition and to offer an opinion on causation.  

With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  And a review of pertinent medical literature may also furnish information relevant to the question of causation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008).

The competent medical evidence in favor of the claim consists of the opinion in April 2004, of M.F, CMT, that the Veteran suffered a blow to the head during service, which resulted in traumatic degeneration of the vertebrae and that the Veteran has had chronic back pain since service.  A mere conclusion by a medical professional is insufficient to allow the Board to make an informed decision as to consider and weigh against contrary opinions of which there are two.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  For this reason, the opinion has little probative value on the question of causation. 

In April 2010, J. D., DO, after recounting the Veteran's history of snapping his neck in rappelling from a helicopter, striking his head on the windshield in vehicle accident, and being struck on the head with the engine cover, expressed the opinion it was at least as likely that the injuries contributed to the Veteran's overall pain.



As for the probative value of the opinion, that is, does the evidence tend to prove a material fact, namely, that the injuries in service caused the postservice disabilities of the cervical and lumbar segments of the spine, the opinion does address direct causation and the opinion does not specifically address the current disabilities of the cervical and lumbar segments of the spine.  For this reason, the opinion is inconclusive and the opinion has little probative value.

As the opinions do have some probative value, the Board must now consider and weight the favorable evidence against the contrary opinions of the VA examiner and a VHA expert.

On VA examination in August 2006, the VA examiner stated that X-ray findings of the spine were age compatible and that there was nothing to indicate old trauma.  The diagnoses were degenerative joint disease of the spine and chronic low back pain of unknown etiology.  The VA examiner expressed the opinion neck pain and low back pain were not caused by or the result of service.  As the VA examiner provided a rationale for the conclusion reached in the opinion, the opinion is persuasive evidence against the claim. 

The VHA expert explained that the incident in January 1977 when the Veteran complained of neck pain after he was hit on the head was not a serious injury as shown by the evaluation and there were no ongoing symptoms after the injury or on separation examination and that the symptoms resolved without residuals.  The VHA expert explained that after service the X-rays showed no evidence of remote trauma to either the cervical spine or lumbar spine and that the degenerative changes were age appropriate.  The VHA expert expressed the opinion that the cervical spine degenerative changes were not related to service and it was less likely as not that the degenerative changes of the lumbar spine were associated with any injury is service. 





Considering the merits of the analysis and the details of the opinions, the Board places more weight on the opinions of the VA examiner and the VHA expert, which was based medical analysis applied to the significant facts of case, including a, which opposes the claim, than the opinions of either M.F, CMT, or J. D., DO.  

For these reasons, the opinions of the VA examiner and of the VHA expert are persuasive evidence against the claims on the question of continuity under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d).  As the preponderance of the evidence is against the claim under the applicable theories of service connection, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for disability of the cervical spine, degenerative disc disease and degenerative joint disease, is denied.

Service connection for a disability of the lumbar spine, degenerative disc disease and degenerative joint disease, is denied.


____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


